FLAUM, Circuit Judge,
concurring in part and dissenting in part.
I agree that the district court abused its discretion in holding that the unclaimed portion of the settlement fund would be used to create an Antitrust Research Foundation. To the extent that the majority opinion holds that the unclaimed fund shall “escheat” and, in effect, remain permanently available in the United States Treasury to pay late claims pursuant to 28 U.S.C. § 2042, I dissent. The federal government cannot escheat unclaimed property.1 The majority avoids this by saying that the federal government may have “interim” use of the funds until claimants present themselves, while recognizing that the claimants will never present themselves. As a practical matter, the majority is allowing an escheat, and indeed, the majority refers to its result as an escheat.
I agree that nonclaiming class members should be allowed an additional year in which to file claims. During that year, any late claimants who can show good cause may, in the discretion of the district court, be paid their share of the settlement fund. After the cut-off date, any remaining funds should be deposited with the United States Treasury. I would hold that at that time, any state that can establish a right to es-cheat under its law may petition to escheat its share of the fund.
A.
Where a district court’s order is a product of a choice among a number of options and reflects a weighing of the equities, and an appellate court holds that the district court abused its discretion in making the particular choice that it made, the appropriate course is for the appellate court to remand the case. See, e.g., Ketchum v. Byrne, 740 F.2d 1398 at 1412-1413 (7th Cir.1984) (as amended). Here, the district court was faced with a number of possible choices, and after weighing the equities, held that the fund should be used to establish an antitrust foundation. The majority and I agree that this use was an abuse of discretion. I join in the majority’s decision *1257not to remand this case to allow the district court to dispose of the funds only because, in reaching its result, the district court clearly held that nonclaiming class members had the superior equitable right to the funds. In re Folding Carton Antitrust Litigation, 557 F.Supp. 1091, 1107 (N.D.Ill.1983). The district court thus chose among its options. I do not hold, and I do not understand the majority to hold, that this holding was an abuse of discretion. Thus, I do not preclude, and I do not understand the majority to preclude, a district court in another case from dividing unclaimed funds among claiming class members or allowing the funds to revert to the defendants.
B.
Section 2042 provides in pertinent part: In every case in which the right to withdraw money deposited in court ... has been adjudicated or is not in dispute and such money has remained so deposited for at least five years unclaimed by the person entitled thereto, such court shall cause such money to be deposited in the Treasury in the name and to the credit of the United States. Any claimant entitled to any such money may, on petition to the court and upon notice to the United States attorney and full proof of the right thereto, obtain an order directing payment to him.
The majority holds that under section 2042, the money will “escheat” to the United States and remain available to pay late claimants who file. The majority notes that, as a practical matter, the class members who have not yet filed claims probably will never file. Thus, the question becomes what should happen to the money.
The United States government cannot obtain title to the money. Section 2042 operates only to change the depositary of unclaimed funds; it is not a federal escheat statute. 7 Pt. 2 Moore’s Federal Practice 1167.04 (1984). It does not operate to change the ownership of the funds; even though the money is deposited “in the name and to the credit of” the United States, the United States obtains no beneficial interest in the funds but merely holds the money as trustee for the rightful owners. See United States v. Klein, 303 U.S. 276, 279-80, 58 S.Ct. 536, 537-38, 82 L.Ed. 840 (1938); Stapleton v. $2,438,110, 454 F.2d 1210, 1214-15 (3d Cir.), cert. denied, 409 U.S. 894, 93 S.Ct. 111, 34 L.Ed.2d 151 (1972); In re Moneys Deposited, 243 F.2d 443, 445 (3d Cir.1957); United States v. Cochrane, 87 F.2d 3, 4 (5th Cir.1936). Thus, there can be no permanent escheat to the United States. United States v. Seventeen Thousand, Four Hundred Dollars in Currency, 524 F.2d 1105, 1109 (10th Cir. 1975) (Doyle, J., dissenting) (deposit under section 2042 does not act as escheat); Hodgson v. Wheaton Glass Co., 446 F.2d 527, 535 (3d Cir.1971); United States v. Iovenelli, 403 F.2d 468, 469 (7th Cir.1968); see Hansen v. United States, 340 F.2d 142 (8th Cir.1965). Moreover, allowing the United States to take title to the money may well be unconstitutional as depriving claimants of property without due process of law. See American Loan & Trust Co. v. Grand Rivers Co., 159 F. 775 (C.C.Ky.1908).2 Thus, the unclaimed funds at issue here do not, and cannot, become the property of the United States. The remaining funds merely will sit in the United States Treasury. It may be, as the majority states, that an escheat to the federal government would be “appropriate.” Regardless of whether such a result is appropriate, it is not authorized by law.
Because some nonclaiming class members will never come forward, and because *1258they have the superior equitable right to the funds, the task becomes to compensate them as nearly as possible.3 Nonclaiming class members “are at least the equitable owners of their respective shares in the recovery.” Boeing Co. v. Van Gemert, 444 U.S. 472, 482, 100 S.Ct. 745, 751, 62 L.Ed.2d 676 (1980).
Traditionally, unclaimed property es-cheats to the states. See Hodgson v. Wheaton Glass Co., 446 F.2d at 535. A number of courts have recognized that money deposited under section 2042 may escheat to the states. See id.; see also United States v. Klein, 303 U.S. 276, 58 S.Ct. 536, 82 L.Ed. 840 (1938); Stapleton v. $2,438,110, 454 F.2d at 1214. This is true even where, as here, the unclaimed property is created under federal law. See Hodgson v. Wheaton Glass Co., 446 F.2d at 535; In re Moneys Deposited, 243 F.2d at 447. I would not preclude the states here from petitioning to escheat the fund. Unlike the federal government, a state government may escheat unclaimed property on behalf of its citizens because the state stands as parens patriae as to its citizens.4 See Comment, Damage Distribution in Class Actions: The Cy Pres Remedy, 39 U.Chi.L.Rev. 448, 453-58 (1972). The state acts to represent those of its citizens who do not collect their unclaimed property.
The theory of allowing an escheat to the states is that nonclaiming class members will benefit indirectly to the extent that the state uses the fund to benefit all of its citizens. Obviously, this results in an imperfect fit between the class harmed — the nonclaiming class members — and the class benefitted — all citizens. However, awarding the fund to either the defendants or the claiming class members results in an even less perfect fit because it ensures that non-claiming members will receive no benefit.
Allowing escheat to the states serves the purpose of the antitrust law, class action settlements, and the purpose of the reserve fund at issue here. First, to the extent that antitrust law serves a deterrence purpose, it is served through any plan not resulting in return of the fund to the defendants. This purpose is not as applicable where, as here, the damages are created pursuant to a settlement agreement in which the defendant admits to no wrongdoing. To the extent that the antitrust law has a compensatory rationale, escheat serves it by allowing each member of the class some degree of recovery, even if indirect. Second, this court has noted that “[t]he class action ... is primarily a device to vindicate the rights of individual class members.” In re General Motors Corporation Engine Interchange Litigation, 594 F.2d 1106, 1128 n. 33 (7th Cir.1979), cert. denied, 444 U.S. 870, 100 S.Ct. 146, 62 L.Ed.2d 95 (1980). Escheat allows the rights of every class member to be vindicated in some sense. Finally, the district court stated that “the reserve fund itself was established for the express purpose of benefitting those class members who might appear and file late claims.” In re Folding Carton Antitrust Litigation, 557 F.Supp. at 1107. Again, escheat is the best way to ensuring that the reserve fund will be put to an approximation of its intended use. See generally Comment, Damage Distribution, supra at 453-58.
In this case, the non-claiming class members are citizens of different states. Thus, under a parens patriae theory, no one state may escheat the entire fund. I would hold that each state may escheat a portion *1259according to the rule announced in Texas v. New Jersey, 379 U.S. 674, 85 S.Ct. 626, 13 L.Ed.2d 596 (1965). In that case, several states invoked the original jurisdiction of the Supreme Court to determine which state was entitled to escheat money belonging to creditors, living in different states, of a corporation. The Court held that the state of each creditor’s last-known address should be entitled to escheat the creditor’s share. To the extent that a creditor’s last-known address is in a state that does not provide for escheat of that property, the state of corporate domicile would be permitted to escheat that portion, subject to the right of the state of the last known address to recover if its law later permitted escheat. Id. at 680-82, 85 S.Ct. at 630-31. The Court based its result not on “statutory or constitutional provisions or ... past decisions nor ... logic ... [but rather] ease of administration and of equity____ We believe that the rule we adopt is the fairest, is easy to apply, and in the long run will be the most generally acceptable to all the States.” Id. at 683, 85 S.Ct. at 631.
Applying the rule to the facts of this case, and guided by the principles of “ease of administration and of equity” behind the rule, I would allow each state to escheat that portion of the fund that represents its share of the number of nonclaiming class members whose last address is within its state as compared to the total number of nonfiling claimants. A list of all such addresses was compiled when the notices of the settlement were sent out to all class members. To the extent that a state’s law does not permit escheat of the property, the money will remain in the Treasury, subject to escheat should the state change its law.5
ORDER
The petition for rehearing our disposition of In Re: Folding Carton Antitrust Litigation is denied for the reasons set forth below.
The petition erroneously assumes that this Court substituted its equitable judgment for, that of the district court. Rather, we vacated that portion of the district court’s order that directed the establishment of an “Antitrust Research and Development Foundation” to be funded with the unclaimed residue of the reserve fund because such disposition of the residue was an inappropriate waste of money. We then directed that any residue from the reserve fund “escheat” to the United States pursuant to 28 U.S.C. § 2042. This direction merely implements a direct Congressional mandate for the disposition of residual funds deposited with a district court.
Our statement that the disposition even satisfies the “spirit” of 28 U.S.C. §§ 2041 and 2042 was not intended to obscure our holding that those provisions clearly mandate depositing the residue with the federal Treasury. The funds in question have been paid to an Administrative Committee, whose members are officers of the district court within the meaning of 28 U.S.C. § 2041. The right to withdraw this money has been adjudicated through Judge Will’s approval of the settlement. It is undisputed that the only legitimate claimants to the fund are those class members whose claims have not previously been satisfied. Consequently Section 2042 applies directly to the case before us. While that Section originally spoke of money “deposited in court,” by recent amendment it now reads “deposited in court under section 2041” and therefore controls. The legislative intent to make Section 2042 govern all funds covered by Section 2041, including those “received by the officers [of the court],” is patent.
Our decision that the district court’s order was an abuse of discretion need not rest solely on our belief that such antitrust *1260research was unnecessary in the light of the tremendous past and ongoing research in that field. The district court lacked authority to commission such an academic research project and to fund it with money deposited in its registry for which no claimant could be found. While courts are encouraged to be creative in granting equitable relief, the domain of equitable remedies surely does not include philanthropic works of no conceivable or provable benefit to the parties entitled to relief.
Finally, to the extent our choice of the term “escheat” implies that we were directing how the funds may be treated or utilized once they are deposited in the Treasury, the term has appeared elsewhere (including the district court’s opinion) in. a federal context, and our opinion did not refer to “escheat” in the same sense as reference to escheats to the states. Since our opinion does not fashion a remedy, but merely disposes of the money pursuant to § 2042, we need not decide all issues left unresolved by the statute. Questions such as whether the government obtains “title” to the money or whether a state may possess a right of escheat are beyond the scope of this controversy and their resolution would probably constitute an advisory opinion.
Without subscribing to the reasoning of this order, Judge Flaum joins in the denial of the petition for rehearing.*

. It may be that the United States may forfeit funds deposited into the Treasury under section 2042 where a statute gives the government a right to assert a beneficial interest or ownership of the funds. See United States v. lovenelli, 403 F.2d 468 (7th Cir.1968) (government may have right to money used to bribe federal agent, pursuant to 18 U.S.C. § 3612); In re Escheat of Monies Deposited, 187 F.2d 131 (3d Cir.1951) (same). See also United States v. Farrell, 606 F.2d 1341, 1344-45 & n. 7 (D.C.Cir.1979) (summary of statutory forfeiture). The United States may also assert a reversionary interest in unclaimed funds where such reversion is permitted by statute. See 38 U.S.C. § 3202(e) (any funds of deceased veteran derived from federal veterans’ benefits paid to decedent that would escheat to state shall escheat to United States). One court has noted that although § 3202(e) uses the term "escheat,” the statute actually permits reversion, not escheat. In re Estate of Novotny, 446 F.Supp. 1027, 1031-35 (S.D.N.Y.1978). Here, there is no statute allowing the federal government to assert a beneficial interest in damages in a private antitrust action.


. Prior to the decision in American Loan & Trust Co., the statute did not permit claimants to petition for return of their money. Following the decision, the statute was amended to its present form. See Act of March 3, 1911, c. 224, 96 Stat. 1083. Thus, the issue of the constitutionality of a permanent escheat to the United States has not arisen since the 1911 amendment. See In re Moneys Deposited, 243 F.2d 443 (3d Cir.1957).


. This is the purpose behind both the fluid recovery and cy pres theories. See Newberg, Class Actions § 7570 (1977).


. The theory of the state as parens patriae is used in the antitrust class action context in three distinct senses. First, it refers to the traditional power of the state to protect those of its citizens who cannot protect themselves, by collecting their unclaimed property. Second, it refers to attempts by states to extend their traditional power and sue on behalf of their citizens allegedly injured. Third, it refers to attempts by states to sue for alleged injury to the general economy of the state itself. In this case, I refer to parens patriae only in its first sense.


. Some states have a provision in their escheat statute permitting the owner of the property to reclaim the property after escheat. See Uniform Disposition of Unclaimed Property Act § 19; see, e.g., Ill.Rev.Stat. ch. 141, § 119.


 No judge in active service requested a vote on the suggestion for a rehearing en banc. However, Judge Richard A. Posner did not participate in the consideration or decision of the matter.